                Case: 1:19-cv-02797
ILND 450 (Rev. 04/29/2016)                      Document
                           Judgment in a Civil Action      #: 46 Filed: 08/28/20 Page 1 of 2 PageID #:477

                                   IN THE UNITED STATES DISTRICT COURT
                                                 FOR THE
                                      NORTHERN DISTRICT OF ILLINOIS

 Michael White and the Illinois State Rifle
 Association,

 Plaintiffs,                                                       Case No. 19 C 2797
                                                                   Judge Joan H. Lefkow
 v.

 ILLINOIS STATE POLICE, ILLINOIS
 CONCEALED CARRY LICENSING REVIEW
 BOARD, BRENDAN KELLY, in his official
 capacity as Acting Director of the Illinois State
 Police, JESSICA TRAME, in her official capacity
 as Bureau Chief of the Illinois State Police
 Firearms Services Bureau, JEREMY MARGOLIS,
 as Chair of the Illinois Concealed Carry Licensing
 Review Board, EDWARD BOBRICK, STEPHEN
 DINWIDDIE, JOSEPH DUFFY, JON JOHNSON,
 JOSEPH VAUGHN and FRANK WRIGHT,

 Defendants.

                                             JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                 in favor of plaintiff(s)
                 and against defendant(s)
                 in the amount of $       ,

                          which        includes       pre–judgment interest.
                                       does not include pre–judgment interest.

        Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

        Plaintiff(s) shall recover costs from defendant(s).


                in favor of defendants ILLINOIS STATE POLICE, ILLINOIS CONCEALED CARRY
LICENSING REVIEW BOARD, BRENDAN KELLY, in his official capacity as Acting Director of the Illinois
State Police, JESSICA TRAME, in her official capacity as Bureau Chief of the Illinois State Police Firearms
Services Bureau, JEREMY MARGOLIS, as Chair of the Illinois Concealed Carry Licensing Review Board,
EDWARD BOBRICK, STEPHEN DINWIDDIE, JOSEPH DUFFY, JON JOHNSON, JOSEPH VAUGHN and
FRANK WRIGHT
                and against plaintiffs Michael White and the Illinois State Rifle Association
.
       Defendants shall recover costs from plaintiffs.
           Case: 1:19-cv-02797 Document #: 46 Filed: 08/28/20 Page 2 of 2 PageID #:478


              other:

This action was (check one):

   tried by a jury with Judge         presiding, and the jury has rendered a verdict.
   tried by Judge         without a jury and the above decision was reached.
   decided by Judge Joan H. Lefkow on a motion to dismiss.



Date: 8/28/2020                                      Thomas G. Bruton, Clerk of Court

                                                     Amanda Scherer, Deputy Clerk
